Citation Nr: 0723114	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected conversion disorder with pseudoseizures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
that decision, the RO awarded the veteran service connection 
and granted an initial 50 percent rating for the service-
connected conversion disorder with pseudoseizures, effective 
from September 6, 2001, the date of the original claim.  The 
veteran immediately appealed this decision and perfected her 
appeal.  

In March 2007, the veteran testified at a videoconference 
hearing held at the ROIC before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's service-connected conversion disorder with 
pseudoseizures has not been shown to have causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as impairment of short and 
long-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for conversion disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7 and 4.130, Diagnostic Code 9424 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the initial application for service connection for 
a conversion disorder, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) were fulfilled by information provided to the veteran 
in a letter from the RO dated in November 2001.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).  Following the award of service connection, and the 
assignment of a 50 percent rating, the veteran appealed the 
decision.  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

In the present case, the veteran was properly informed of the 
provisions of VCAA as they pertained to her service 
connection claim.  Once service connection for conversion 
reaction was granted, the appellant filed a timely notice of 
disagreement arguing that a higher rating for conversion 
reaction was merited.  Applying the VA General Counsel 
opinion to the present case, it is concluded that no 
additional VCAA notice is required.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 
Accordingly, appellate review may proceed without prejudice 
to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, by virtue of the fact that the claim at issue 
involves a staged rating, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), she has been made aware of how such 
evidence relates to the effective dates assigned for his 
increased rating award.  Therefore, full compliance with VCAA 
has been accomplished and to move forward with appellate 
adjudication of this claim would not cause any prejudice to 
the veteran.

Laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, Part 
4.  Separate diagnostic codes identify the various 
disabilities.  Regulation requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, 38 C.F.R. 4.1.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. 4.2.  Furthermore, 38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Diagnostic Code 9424. 38 C.F.R. § 4.130 (2006).  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning Scale
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
	CYNTHIA HUSS
	(A.K.A. CYNTHIA SHINDEL)


DOCKET NO.  06-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected conversion disorder with pseudoseizures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
that decision, the RO awarded the veteran service connection 
and granted an initial 50 percent rating for the service-
connected conversion disorder with pseudoseizures, effective 
from September 6, 2001, the date of the original claim.  The 
veteran immediately appealed this decision and perfected her 
appeal.  

In March 2007, the veteran testified at a videoconference 
hearing held at the ROIC before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's service-connected conversion disorder with 
pseudoseizures has not been shown to have causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as impairment of short and 
long-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for conversion disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7 and 4.130, Diagnostic Code 9424 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the initial application for service connection for 
a conversion disorder, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) were fulfilled by information provided to the veteran 
in a letter from the RO dated in November 2001.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).  Following the award of service connection, and the 
assignment of a 50 percent rating, the veteran appealed the 
decision.  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

In the present case, the veteran was properly informed of the 
provisions of VCAA as they pertained to her service 
connection claim.  Once service connection for conversion 
reaction was granted, the appellant filed a timely notice of 
disagreement arguing that a higher rating for conversion 
reaction was merited.  Applying the VA General Counsel 
opinion to the present case, it is concluded that no 
additional VCAA notice is required.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 
Accordingly, appellate review may proceed without prejudice 
to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, by virtue of the fact that the claim at issue 
involves a staged rating, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), she has been made aware of how such 
evidence relates to the effective dates assigned for his 
increased rating award.  Therefore, full compliance with VCAA 
has been accomplished and to move forward with appellate 
adjudication of this claim would not cause any prejudice to 
the veteran.

Laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, Part 
4.  Separate diagnostic codes identify the various 
disabilities.  Regulation requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, 38 C.F.R. 4.1.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. 4.2.  Furthermore, 38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Diagnostic Code 9424. 38 C.F.R. § 4.130 (2006).  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning Scale
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Factual Background and Analysis

In this case, the veteran contends that her service-connected 
conversion disorder with pseudoseizures warrants a higher 
initial rating.  

The September 2004 rating action awarded service connection 
for conversion reaction based on a longitudinal review of the 
service medical records as well as post-service medical 
reports.  It was concluded that the evidence showed episodes 
of anxiety in service which continued after service.  It was 
felt that the current diagnosis of conversion disorder with 
pseudoseizures as likely as not was related to the condition 
noted in service.  Service connection was awarded and a 50 
percent was assigned effective September 1, 2001.

Upon review of the evidence of record, including VA treatment 
records and VA examination reports dated in May 2004 and May 
2006 and in light of the above rating criteria, the Board 
concludes that the evidence does not support a schedular 
evaluation in excess of 50 percent for the veteran's 
conversion disorder with pseudoseizures.

A June 2004 VA outpatient treatment record noted that a May 
2004 EEG revealed idiosyncratic movements without electrical 
changes indicative of pseudoseziure syndrome, and was found 
to be essentially normal.  

A June 2004 computed tomography (CT) of the head was normal.  
In a June 2004 addendum, the veteran's treating VA physician 
indicated that upon hearing that she had a normal CT and EEG, 
the veteran insisted that she had a brain tumor and seizure 
disorder.  In a July 2004 VA psychology note, the veteran was 
assigned a GAF score of 53.  She complained that she was not 
properly treated for a seizure disorder in service.  A 
diagnosis of conversion disorder was continued.  In August 
2004 note, the veteran was diagnosed with behavioral 
seizures.  She denied having any emotional problems and 
refused to discuss this possibility with a psychologist.  

On VA mental disorders examination in May 2004, the veteran 
was noted to have substance abuse which primarily consisted 
of marijuana and alcohol use, and included mescaline and LSD.  
The examiner noted that while drug use "may have contributed 
to the documented hallucinory state, it is unlikely that the 
other treatment episodes had a psychogenic etiology."  Her 
service medical records were reviewed and the examiner noted 
several episodes of neuropsychiatric treatment for anxiety, 
emotional menorrhagia, hallucinatory state, and therapeutic 
abortion.  She was placed on psychotrophic medication.  Post-
service, the veteran was treated for anxiety and depression.  
The diagnosis of conversion disorder was made and the 
examiner found it at least as likely as not to be related to 
mental conditions reported in service.  She was assigned a 
GAF score of 50.  

On VA neurological examination in May 2004, the examiner did 
not have the veteran's claims file for review.  She was noted 
to have had a head injury in service, and later, she 
developed bizarre starring episodes, bizarre behavior.  She 
was treated as if she had seizures, however, the anti-seizure 
medications prescribed to her caused various adverse side 
effects.  Based on neurological examination, the diagnosis 
was pseudoseizures or behavioral seizures rather than true 
epileptiform seizures.  The examiner opined that the 
pseudoseizures "are connected in some way with her mental 
condition."  

On VA mental disorders examination in May 2006, the veteran 
was noted to have entered real estate school in July 2005 but 
stopped after two classes.  She reported working 32 to 40 
hours, four days per week as a cashier but often feels tired 
doing so.  She reported that she though she sleeps after work 
and had no real recreational pursuits, she was able to go out 
to lunch, dinner, and movies with friends.  She also reported 
that she still sees her ex-husband, sleeping over at his 
home.  The VA examiner noted her ongoing psychiatric 
treatment for depression and anxiety since June 2004, which 
included medication management and individual psychotherapy.  
The veteran reported feeling unhappy and fatigued much of the 
time and was frequently tearful.  She did not recall the last 
time she had a seizure.  She also reported having memory and 
concentration problems, irritability, and anger.  She noted 
that she lacked the energy to keep her apartment clean or 
bathe more than once a week.  The veteran reported having no 
sleep impairment or loss of appetite.  The veteran had no 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, episodes of violence, suicidal ideation, 
homicidal thoughts, or inability to maintain minimum personal 
hygiene.  She had good impulse control and had only slight or 
moderate problems with activities of daily living.  Her 
remote, recent and immediate memory was noted to be 
moderately to mildly impaired.  Psychiatric problems related 
to occupational functioning included decreased concentration, 
increased absenteeism, and memory loss.  The diagnosis 
included conversion disorder, depressive disorder not 
otherwise specified, and anxiety disorder.  

The VA examiner opined that the veteran's current depression 
and anxiety were likely to exacerbate her preoccupation with 
her physical problems.  Her GAF score was 55, which reflected 
an overall functioning.  The examiner noted that it was not 
possible to separate out the GAF scores for each of the 
disorders because they impact on each other and the amount of 
that impact is not reasonably discernible.  The examiner 
noted that veteran continues to suffer from conversion 
disorder but her current depression and anxiety related to 
her tiredness on the job as well as some significant physical 
problems have exacerbated her condition.  The examiner opined 
that her physical disorder (sarcoidosis, arthritic pain) have 
exacerbated her emotional difficulties, contributing to 
increased depression, anxiety, and preoccupation with 
physical problems.  The examiner considered it unlikely that 
the veteran's psychiatric condition would improve in the near 
future. 

In a May 2006 psychiatry note, the veteran's assigned GAF 
score was 60.  The veteran's medical history included 
anxiety, reflux, seizures, asthma, osteoarthritis, 
depression, allergic rhinitis, glaucoma, hyperlipidemia, 
hypertension, chronic iridocyclitis in sarcoidosis, sleep 
disorder, headaches, hearing loss, renal cysts, and other 
ailments.

In March 2007, the veteran has testified that her disability 
is manifested by seizures and symptoms such as memory loss, 
disorientation, chronic fatigue, and confusion.  She reported 
that she has no energy to bathe more than once per week, 
cook, or clean her home.  She stated that she had minor 
seizures at work but that they were controlled with Tegretol.  
The veteran testified that her doctor's belief that her 
disability was more of a medical rather than psychiatric 
nature.  She also stated that she maintained a friendship 
with her ex-husband and was able to care of her pets, shop 
for groceries, and take minimal care of her car, apartment, 
and personal hygiene.  The veteran indicated that she does 
not feel depressed all the time due to her religious beliefs 
and that she got along "very well" with her coworkers.  She 
maintained that her condition affected her judgment and 
caused her to feel confused and unfocused.  She testified 
that she has trouble finishing tasks and that she has 
difficulty communicating with people.  The veteran reported 
that her pain and fatigue sometimes caused her to lose her 
temper at work.  

In this case, the Board finds that the veteran's conversion 
disorder does not meet the criteria for the next higher 
rating of 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9424.  
Based on the evidence during the entire appeal period, the 
veteran's conversion disorder has been no more than 
moderately disabling.  In this regard, the veteran's GAF 
scores have ranged from 50 to 60, which reflect serious to 
moderate symptoms.  Taking into consideration the veteran's 
lowest GAF score of 50, her conversion disorder falls within 
the 50 percent rating criteria under Diagnostic Code 9424.  
Further, based on the May 2006 VA mental disorders 
examination report, the veteran's physical problems have 
exacerbated her emotional difficulties and resulted in an 
overall increase in her psychiatric disorders which encompass 
the service-connected conversion disorder and the non-service 
connected depression and anxiety.  As such, the Board finds 
that there are other physical and psychiatric problems, apart 
from her conversion disorder, which appear to have an impact 
on her service-connected disability.

Further, the veteran's symptoms as shown in the medical 
evidence since the grant of service connection effective from 
September 2001, do not meet the criteria for a 70 percent 
evaluation.  There are no findings that demonstrate 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9424.    

In fact, in the May 2006 VA mental disorders examination, the 
veteran denied having obessional rituals, panic attacks, 
impaired impulse control, neglect of personal hygiene or 
inability to establish and maintain effective relationships.  
On mental status examination, there were no findings of 
inappropriate behavior or impaired speech.  She stated that 
she keeps in touch with her ex-husband, maintains friendships 
with others, going out for movies and meals.  She was able to 
maintain minimum personal hygiene and employment as a 
cashier.  And, she testified that her coworkers and employer 
were sympathetic to her disability and allowed her time off 
for doctor's appointments.  Based on these findings and the 
veteran's stated symptoms, the 50 percent rating adequately 
addresses her current level of disability.

Moreover, the veteran's current disability picture does not 
meet the criteria for a 100 percent rating under Diagnostic 
Code 9242.  She does not demonstrate total occupational and 
social impairment.  The veteran is presently employed, 
nondelusional, and presents no danger to herself or others.  
Her memory problems are only mildly to moderately impaired.  
There is no evidence that her conversion disability has ever 
warranted a 100 percent rating under Diagnostic Code 9424.

Although the veteran may believe that her current rating does 
not adequately reflect her degree of disability, she is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, it is apparent that the veteran suffers from a mental 
disability, but she simply does not suffer from impaired 
occupational and social abilities with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood at a level that would warrant an increased 
rating.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a higher initial rating in excess of 50 
percent for a conversion disorder is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


